Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 1 of 29




         EXHIBIT A
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 2 of 29




                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

  In re:                                                         Case No. 20-10846

  THE ROMAN CATHOLIC CHURCH                                      Section “A”
  OF THE ARCHDIOCESE OF NEW
  ORLEANS,                                                       Chapter 11
                     Debtor. 1
                                                                 Objection Deadline: February 10, 2021




                     MONTHLY FEE AND EXPENSE STATEMENT OF
                 PACHULSKI STANG ZIEHL & JONES LLP FOR THE PERIOD
                     OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

           1.      In accordance with Section XIII(B) of the Court’s December 4, 2019 General

  Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case Order”),

  Pachulski Stang Ziehl & Jones LLP (“PSZJ”), co-counsel to The Official Committee of

  Unsecured Creditors (the “Committee”) in this Chapter 11 case concerning the above captioned

  debtor and debtor-in-possession (the “Debtor”) hereby submits its Monthly Fee and Expense

  Statement (the “Statement”) for the period from October 1, 2020 through October 31, 2020 (the

  “Statement Period”) for the above-styled Chapter 11 bankruptcy case (the “Bankruptcy Case”).

           ITEMIZATION OF SERVICES RENDERED AND EXPENSES INCURRED

           2.      A summary of the services rendered by PSZJ for which compensation is sought

  for the Statement Period, organized by project category, is attached hereto as Exhibit A.

           3.      A     listing   of   PSZJ     attorneys     and    paraprofessionals       (collectively,    the

  “Timekeepers”) who rendered service to the Debtor in connection with the Bankruptcy Case




  1
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
  business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 3 of 29




  during the Statement Period, including the hourly rate, title, and fees earned by each Timekeeper,

  is attached hereto as Exhibit B.

          4.       A summary of expenses incurred by PSZJ during the Statement Period for which

  reimbursement is sought is attached hereto as Exhibit C.

          5.       The detailed time records of PSZJ for the Statement Period are attached hereto as

  Exhibit D.

          6.       In addition, under separate cover, the detailed time records under Exhibit D are

  being sent to the Office of the United States Trustee in the LEDES format.

          7.       As of the date hereof, PSZJ has received the following payments for fees and

  expenses incurred from the Debtors’ estates post-petition: $895,134.59

         TOTAL FEES AND EXPENSES SOUGHT FOR THE STATEMENT PERIOD

          8.       The total amounts sought for fees for professional services rendered and

  reimbursement of expenses incurred for the Statement Period are as follows:

                                   October 1, 2020 to October 31, 2020

                 Fees (at standard rates):                                  $ 98,975.00

                   (Reduction due to reduced rates)2                       ($ 28,697.50)

                 Fees (After reductions):                                   $ 70,277.50



                 Expenses                                              $       1,830.89

                 Total                                                      $ 72,108.39

                               NOTICE AND OBJECTION PROCEDURES

  2
    As disclosed in the Firm’s employment application, the Firm is utilizing rates that are substantially reduced from
  standard rates so that attorney time is capped at a maximum rate of $700 per hour. The reduction set forth here
  accounts for the reduction from the following standard rates: G. Brown ($795); J. Fried ($925); K. Brown ($995); I.
  Nasatir ($1,025); J. Morris ($1,075); L. Cantor ($1,075); and J. Stang ($1,195).


                                                           2
  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 4 of 29




          9.       In accordance with the Interim Compensation Order, notice of the Statement has

  been served upon the following parties (“Notice Parties”) as required by the Complex Case

  Order: (i) counsel for the Debtor, Mark Mintz, Esq., Jones Walker LLP, 201 St. Charles Ave,

  New Orleans, LA 70170-5100; (ii) counsel for the prepetition secured lender, Hancock Whitney

  Bank, David F. Waguespack, Esq., Carver, Darden, Koretzky, Tessier, Finn, Blossman &

  Areaux, L.L.C., 1100 Poydras Street, Suite 3100, New Orleans, Louisiana 70163-1102; (iii) KS

  State Bank, 1010 Westloop, P.O. Box 69, Manhattan KS 66505-0069; (iv) Dell Financial Svc

  LP, Mail Stop P82DF, 23 One Dell Way, Round Rock TX 78682; (v) David S. Rubin, Butler

  Snow LLP, 445 North Boulevard, Suite 300, Baton Rouge, LA 70802; (vi) Colleen Murphy,

  Greenberg Traurig, One International Place, Suite 2000, Boston, MA 02110; (vii) Annette Jarvis,

  Greenberg Traurig, 222 S. Main Street, Fifth Floor, Salt Lake City, UT 84101; and

  (viii) Amanda George, Esq., Office of The United States Trustee, 400 Poydras Street, Suite 2110,

  New Orleans, LA 70130..

          10.      Also pursuant to the Complex Case Order, any objections to this Statement must

  be asserted on or before February 10, 2021 (the “Objection Deadline”), setting forth the nature of

  the objection and the specific amount of fees or expenses at issue.

          11.      If no objections to the Statement are received on or before the Objection

  Deadline, the Debtor, pursuant to the Complex Case Order, is authorized to pay PSZJ on an

  interim basis the total amount of $58,052.89 which consists of (a) eighty percent (80%) of

  PSZJ’s total fees of $72,277.50 for the Statement Period in the amount of $56,222.00, plus

  (b) one hundred percent (100%) of total expenses incurred during the Statement Period of

  $1,830.89.




                                                  3
  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 5 of 29




          12.      To the extent an objection to the Statement is received on or before the Objection

  Deadline, the Debtor is to withhold payment of that portion of the Statement to which the

  objection is directed and will promptly pay the remainder of the fees and disbursements in the

  percentages set forth above. To the extent such objection is not resolved, it shall be preserved

  and scheduled for consideration at the next interim fee application hearing.

  Dated: January 27, 2021                              Respectfully submitted,

                                                       By: /s/ Linda Cantor
                                                       James I. Stang (CA Bar No. 94435)
                                                       Linda F. Cantor (CA Bar No.153762)
                                                       Pachulski Stang Ziehl & Jones LLP 10100
                                                       Santa Monica Blvd., Suite 1300
                                                       Los Angeles, CA 90067
                                                       Telephone: (310)-277-6910
                                                       Facsimile: (310)-201-0760
                                                       Email: jstang@pszjlaw.com
                                                                lcantor@pszjlaw.com

                                                       Co-Counsel to the Official Committee of Unsecured
                                                       Creditors




                                                   4
  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 6 of 29




                                     EXHIBIT A




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 7 of 29




                  SUMMARY OF COMPENSATION BY PROJECT CATEGORY
                          DURING COMPENSATION PERIOD
                     OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020


  Task Code                           Description           Hours       Amount

       AA                       Asset Analysis/Recovery       4.00      $2,800.00

       BL                         Bankruptcy Litigation      32.70     $20,747.50

       CA                         Case Administration         7.10      $3,320.00

       CO                       Claims Admin/Objections      27.50     $18,425.00

       FE                      Fee/Employment Application    16.00      $9,935.00

       GC                       General Creditors Comm.      19.30     $13,510.00

       OP                          Insurance Coverage         1.50      $1,050.00

       SL                            Stay Litigation          0.70       $490.00

                                                            108.80     $70,277.50




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 8 of 29




                                     EXHIBIT B




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 9 of 29




         COMPENSATION BY TIMEKEEPER DURING COMPENSATION PERIOD
                 OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020


    ID                  Name             Title      Rate     Hours     Amount

  BCD            Downing, Ben C.        Other      395.00     0.50     $197.50
  BDD              Dassa, Beth D.      Paralegal   425.00     4.80    $2,040.00

  CHM             Mackle, Cia H.       Counsel     $675.00    0.80     $540.00
  GNB            Brown, Gillian N.     Counsel     700.00    13.30    $9,310.00

 IAWN           Nasatir, Iain A. W.    Partner     700.00     1.50    $1,050.00

  JAM             Morris, John A.       Partner    700.00     3.40    $2,380.00
   JIS            Stang, James I.      Partner     700.00    19.40    $13,580.00

   JMF           Fried, Joshua M.      Partner     700.00    10.70    $7,490.00

  KHB           Brown, Kenneth H.      Partner     700.00     1.80    $1,260.00
   LAF          Forrester, Leslie A.    Other      450.00    10.30    $4,635.00

   LFC            Cantor, Linda F.      Partner    700.00    35.70    $24,990.00

   LSC           Canty, La Asia S.     Paralegal   $425.00    0.30     $127.50
   NPL        Lockwood, Nancy P.F.     Paralegal   $425.00    6.30    $2,677.50
                                                             108.80   $70,277.50




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 10 of 29




                                      EXHIBIT C




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 11 of 29




                                     EXPENSE SUMMARY
                              DURING COMPENSATION PERIOD
                          OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020


                                  Description           Amount

                      Bloomberg                         $932.20
                      Conference Call                    $39.61

                      Lexis/Nexis – Legal Research       $63.38
                      Pacer – Court Research             $20.10
                      Postage                            $11.10

                      Reproduction Expense               $35.20

                      Reproduction/Scan Copy             $84.30

                      Research                          $645.00
                                                      $1,830.89




  DOCS_LA:335309.2 05067/002
Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 12 of 29




                                      EXHIBIT D




  DOCS_LA:335309.2 05067/002
      Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 13 of 29


                                  Pachulski Stang Ziehl & Jones LLP
                                          10100 Santa Monica Blvd.
                                                 13th Floor
                                           Los Angeles, CA 90067
                                                                     October 31, 2020
JIS                                                                  Invoice 126564
                                                                     Client   05067
                                                                     Matter   00002
                                                                              JIS

RE: Committee Representation

 _______________________________________________________________________________________

           STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
                FEES                                                  $70,277.50
                EXPENSES                                               $1,830.89
                TOTAL CURRENT CHARGES                                 $72,108.39

                BALANCE FORWARD                                      $611,880.56
                A/R Adjustments                                      -$25,090.00
                LAST PAYMENT                                         $586,790.56
                TOTAL BALANCE DUE                                     $72,108.39
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 14 of 29


Pachulski Stang Ziehl & Jones LLP                                        Page:     2
Archdiocese of New Orleans OCC                                           Invoice 126564
05067 - 00002                                                            October 31, 2020




  Summary of Services by Professional
  ID        Name                         Title                Rate        Hours               Amount

 BCD        Downing, Ben C.              Other               395.00        0.50              $197.50

 BDD        Dassa, Beth D.               Paralegal           425.00        4.80             $2,040.00

 CHM        Mackle, Cia H.               Counsel             675.00        0.80              $540.00

 GNB        Brown, Gillian N.            Counsel             700.00       13.30             $9,310.00

 IAWN       Nasatir, Iain A. W.          Partner             700.00        1.50             $1,050.00

 JAM        Morris, John A.              Partner             700.00        3.40             $2,380.00

 JIS        Stang, James I.              Partner             700.00       19.40         $13,580.00

 JMF        Fried, Joshua M.             Partner             700.00       10.70             $7,490.00

 KHB        Brown, Kenneth H.            Partner             700.00        1.80             $1,260.00

 LAF        Forrester, Leslie A.         Other               450.00       10.30             $4,635.00

 LFC        Cantor, Linda F.             Partner             700.00       35.70         $24,990.00

 LSC        Canty, La Asia S.            Paralegal           425.00        0.30              $127.50

 NPL        Lockwood, Nancy P. F.        Paralegal           425.00        6.30             $2,677.50

                                                                        108.80              $70,277.50
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 15 of 29


Pachulski Stang Ziehl & Jones LLP                                           Page:     3
Archdiocese of New Orleans OCC                                              Invoice 126564
05067 - 00002                                                               October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                    Hours                         Amount

 AA                 Asset Analysis/Recovery[B120]                    4.00                       $2,800.00

 BL                 Bankruptcy Litigation [L430]                    32.70                      $20,747.50

 CA                 Case Administration [B110]                       7.10                       $3,320.00

 CO                 Claims Admin/Objections[B310]                   27.50                      $18,425.00

 FE                 Fee/Employment Application                      16.00                       $9,935.00

 GC                 General Creditors Comm. [B150]                  19.30                      $13,510.00

 IC                 Insurance Coverage                               1.50                       $1,050.00

 SL                 Stay Litigation [B140]                           0.70                        $490.00

                                                                   108.80                      $70,277.50
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 16 of 29


Pachulski Stang Ziehl & Jones LLP                                        Page:     4
Archdiocese of New Orleans OCC                                           Invoice 126564
05067 - 00002                                                            October 31, 2020


  Summary of Expenses
  Description                                                                               Amount
Bloomberg                                                                             $932.20
Conference Call [E105]                                                                 $39.61
Lexis/Nexis- Legal Research [E                                                         $63.38
Pacer - Court Research                                                                 $20.10
Postage [E108]                                                                         $11.10
Reproduction Expense [E101]                                                            $35.20
Reproduction/ Scan Copy                                                                $84.30
Research [E106]                                                                       $645.00

                                                                                    $1,830.89
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 17 of 29


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Archdiocese of New Orleans OCC                                                                    Invoice 126564
05067 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate       Amount

  Asset Analysis/Recovery[B120]
 10/05/2020   JIS     AA        Call with John Morris regarding discovery related to      0.20         700.00         $140.00
                                AD financial condition.

 10/08/2020   JIS     AA        Call Matt Babcock regarding discovery request.            0.10         700.00          $70.00

 10/09/2020   KHB     AA        Review draft discovery request.                           0.60         700.00         $420.00

 10/12/2020   KHB     AA        Review and revise discovery requests.                     0.50         700.00         $350.00

 10/26/2020   JIS     AA        Attend committee call regarding discovery issues.         0.70         700.00         $490.00

 10/26/2020   JIS     AA        Review discovery for Archdiocesan issues.                 0.50         700.00         $350.00

 10/27/2020   JIS     AA        Call Linda Cantor regarding changes to AD                 0.20         700.00         $140.00
                                discovery.

 10/27/2020   LFC     AA        Review comments / revisions to document request           0.30         700.00         $210.00
                                and revise

 10/27/2020   LFC     AA        Consider additional revisions to document requests        0.50         700.00         $350.00
                                and review files and recent disclosures regarding
                                abusers by debtor and religious orders

 10/27/2020   LFC     AA        Review further comments (.2) and confer with J.           0.40         700.00         $280.00
                                Stang (.2) regarding document requests

                                                                                           4.00                      $2,800.00

  Bankruptcy Litigation [L430]
 09/04/2020   LSC     BL        Research and correspondence regarding Common              0.30         425.00         $127.50
                                Interest Agreement.

 10/02/2020   LAF     BL        Research re: Actions vs diocese, priests, etc; prepare    2.60         450.00        $1,170.00
                                spreadsheet.

 10/02/2020   JAM     BL        Review pleadings concerning Debtor’s Rule 9019            1.60         700.00        $1,120.00
                                motion with TMI (0.8); telephone conference with J.
                                Stang, G. Brown, Lock Lord, BRG re: discovery
                                (partial participation) (0.8).

 10/03/2020   JAM     BL        Review draft “third round” discovery demands (0.3).       0.30         700.00         $210.00

 10/04/2020   JAM     BL        Telephone conference with D. Boldissar re: TMI            0.70         700.00         $490.00
                                Rule 9019 motion and third round of discovery
                                requests

 10/05/2020   JIS     BL        Follow up call with R. Kuebel re RSA issues (.5);         0.70         700.00         $490.00
                                follow up call with Linda Cantor re RSA issues (.2).
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 18 of 29


Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Archdiocese of New Orleans OCC                                                                 Invoice 126564
05067 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate       Amount

 10/05/2020   LFC     BL        Review settlement documents and opposition              0.80        700.00        $560.00

 10/05/2020   LFC     BL        Call with J. Stang regarding 9019 settlement motion     0.20        700.00        $140.00
                                with Indenture Trustee

 10/05/2020   LAF     BL        Research re: Diocese lawsuits; prepare spreadsheet.     0.80        450.00        $360.00

 10/05/2020   JAM     BL        Telephone conference with J. Stang re: “third round”    0.60        700.00        $420.00
                                of discovery, TMI settlement motion (0.2); e-mail to
                                D. Boldissar, J. Stang re: discovery (0.1); review
                                correspondence between D. Boldissar, the Debtor
                                and TMI re: discovery concerning Rule 9019 motion
                                (0.3).

 10/06/2020   CHM     BL        Review email from J. Quin and G. Brown and confer       0.80        675.00        $540.00
                                with G. Brown and document vendor re same.

 10/06/2020   JAM     BL        Review proposed Stipulation concerning discovery        0.20        700.00        $140.00
                                on TIM Rule 9019 motion (0.1); e-mails with D.
                                Boldissar re: proposed Stipulation concerning
                                discovery on TIM Rule 9019 motion (0.1).

 10/07/2020   JIS     BL        Review proposed settlement letter to Bond Trustee.      0.10        700.00         $70.00

 10/07/2020   LAF     BL        Research re: Fr. Wigglesworth.                          1.30        450.00        $585.00

 10/08/2020   JIS     BL        Call R. Kuebel regarding committee recomposition.       0.10        700.00         $70.00

 10/08/2020   JIS     BL        Call with Ken Brown regarding first                     0.50        700.00        $350.00
                                amendment/RFRA issues related to employment
                                compensation.

 10/08/2020   JIS     BL        Call with Committee chair regarding committee           0.10        700.00         $70.00
                                composition.

 10/08/2020   JIS     BL        Call Linda Cantor regarding committee composition.      0.20        700.00        $140.00

 10/08/2020   KHB     BL        Confer with J. Stang re basis to object to payments     0.50        700.00        $350.00
                                to credibly accused priests.

 10/08/2020   LFC     BL        Conference call with BRG and Locke Lord                 1.00        700.00        $700.00
                                regarding discovery matters

 10/08/2020   LFC     BL        Review 9019 motion opposition                           0.30        700.00        $210.00

 10/08/2020   LFC     BL        Confer with J. Stang re Committee members               0.20        700.00        $140.00

 10/08/2020   LAF     BL        Research re: Lawsuits v archdiocese, priests, etc;      1.00        450.00        $450.00
                                prepare spreadsheet.

 10/09/2020   BCD     BL        Locate and download Official Catholic Directory         0.50        395.00        $197.50
                                2019 re Rule 2004 discovery.
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 19 of 29


Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Archdiocese of New Orleans OCC                                                               Invoice 126564
05067 - 00002                                                                                October 31, 2020


                                                                                     Hours           Rate       Amount

 10/09/2020   GNB     BL        Telephone conference with James I. Stang regarding    0.10        700.00          $70.00
                                Rule 2004 discovery.

 10/12/2020   JIS     BL        Call with Locke Lord regarding RSA with Indenture     0.80        700.00         $560.00
                                trustee.

 10/12/2020   LFC     BL        Conference call with co-counsel regarding 9019        0.70        700.00         $490.00
                                motion ./ settlement offer

 10/12/2020   LFC     BL        Review and revise 2004 document request               0.30        700.00         $210.00

 10/12/2020   LAF     BL        Update spreadsheet re Archdiocese lawsuits.           0.30        450.00         $135.00

 10/13/2020   LFC     BL        Review reply and related pleadings on TMI Trustee     0.60        700.00         $420.00

 10/13/2020   JMF     BL        Review reply re bondholder settlement                 0.20        700.00         $140.00

 10/13/2020   LAF     BL        Research re: Bartles obituary.                        1.00        450.00         $450.00

 10/15/2020   LFC     BL        Review and revise draft of discovery requests         1.50        700.00        $1,050.00

 10/15/2020   JMF     BL        Telephone call with L. Cantor re case issues and      0.30        700.00         $210.00
                                discovery.

 10/19/2020   LFC     BL        Review mark-up of settlement agreement                0.10        700.00          $70.00

 10/20/2020   JIS     BL        Review Locke Lord response to email from Bond         0.10        700.00          $70.00
                                Trustee regarding RSA.

 10/20/2020   NPL     BL        Review adversary dockets for outstanding dates and    0.30        425.00         $127.50
                                deadlines.

 10/21/2020   LFC     BL        Review Debtor reply to 9019 settlement motion         0.20        700.00         $140.00

 10/21/2020   LFC     BL        Confer with J. Stang regarding 9019 settlement        0.40        700.00         $280.00
                                motion

 10/22/2020   JIS     BL        Call D. Boldissar regarding open issues on RSA        0.10        700.00          $70.00
                                settlement.

 10/22/2020   JIS     BL        Attend hearing re RSA motion.                         0.60        700.00         $420.00

 10/22/2020   LFC     BL        Review drafts of proposed 9019 settlement             0.20        700.00         $140.00
                                agreement, as modified

 10/26/2020   LFC     BL        Co-counsel call regarding abuse claims, discovery,    1.50        700.00        $1,050.00
                                litigation and next steps

 10/26/2020   LFC     BL        Review comments and revise 2004 exam document         2.00        700.00        $1,400.00
                                requests

 10/26/2020   NPL     BL        Review adversary dockets regarding outstanding        0.20        425.00          $85.00
                                dates, filings and deadlines.
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 20 of 29


Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Archdiocese of New Orleans OCC                                                                  Invoice 126564
05067 - 00002                                                                                   October 31, 2020


                                                                                       Hours            Rate        Amount

 10/28/2020   JMF     BL        Review motion to appoint additional committee (.3);     0.50         700.00          $350.00
                                telephone call with L. Cantor re same and pending
                                case issues (.2).

 10/30/2020   JIS     BL        Review Isgur opinion on post petition interest (.2);    0.30         700.00          $210.00
                                review RSA re impairment (.1).

 10/30/2020   JIS     BL        Call with Linda Cantor and LL attorneys regarding       1.50         700.00         $1,050.00
                                response to motion for new
                                committee/recomposition of committee.

 10/30/2020   JIS     BL        Call R. Kuebel regarding response to motion for         0.30         700.00          $210.00
                                recomposition of committee.

 10/30/2020   JIS     BL        Review fact portion of motion for recomposition of      0.20         700.00          $140.00
                                committee.

 10/30/2020   JIS     BL        Call Linda Cantor (.1) and with Ken Brown (.2)          0.30         700.00          $210.00
                                regarding opposition to motion for recomposition of
                                committee.

 10/30/2020   LFC     BL        TC with Rick Kubel, Davin Boldissar, Steve Bryant       1.50         700.00         $1,050.00
                                and Jim Stang regarding committee appointment
                                motion and 9019 settlement

 10/30/2020   LFC     BL        TC with Jim Stang (.1) and call with J. Stang and       0.30         700.00          $210.00
                                Ken Brown regarding TMI committee appointment
                                hearing (.2)

 10/30/2020   LFC     BL        Review 5th Circuit case regarding solvent estate /      0.20         700.00          $140.00
                                postpetition interest and settlement issues

 10/31/2020   LFC     BL        Review most recent draft of settlement agreement        0.70         700.00          $490.00
                                and analysis of effect of plan alternatives on
                                proposed settlement terms (.5) and review and
                                respond to e-mail memos regarding same (.2)

                                                                                        32.70                      $20,747.50

  Case Administration [B110]
 10/01/2020   LFC     CA        Review pending matters including entry of orders,       0.50         700.00          $350.00
                                numerous e-mails regarding bar date order and new
                                pleadings filed by the Indenture Trustee

 10/01/2020   NPL     CA        Email communications with M. DesJardien and B.          0.10         425.00           $42.50
                                Dassa regarding critical date memorandum.

 10/08/2020   BDD     CA        Email N. Lockwood re critical dates memo                0.10         425.00           $42.50

 10/09/2020   NPL     CA        Review docket regarding outstanding matters, dates      0.80         425.00          $340.00
                                and deadlines.
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 21 of 29


Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Archdiocese of New Orleans OCC                                                                  Invoice 126564
05067 - 00002                                                                                   October 31, 2020


                                                                                       Hours            Rate       Amount

 10/09/2020   NPL     CA        Review, revise and update critical date                 1.20         425.00         $510.00
                                memorandum.

 10/16/2020   BDD     CA        Email N. Lockwood re critical dates memo                0.10         425.00          $42.50

 10/16/2020   NPL     CA        Review debtor docket for pending matters, dates and     0.70         425.00         $297.50
                                deadlines.

 10/16/2020   NPL     CA        Update critical date and deadline memorandum.           0.40         425.00         $170.00

 10/20/2020   NPL     CA        Review chapter 11 docket for outstanding motions,       0.40         425.00         $170.00
                                dates and deadlines.

 10/20/2020   NPL     CA        Update critical date memorandum.                        0.20         425.00          $85.00

 10/26/2020   NPL     CA        Review debtor docket regarding outstanding              0.40         425.00         $170.00
                                motions, dates and deadlines.

 10/26/2020   NPL     CA        Review, update and revise critical date                 0.60         425.00         $255.00
                                memorandum.

 10/26/2020   NPL     CA        Draft email to PSZJ team regarding update critical      0.10         425.00          $42.50
                                date memorandum.

 10/28/2020   LFC     CA        TC with Josh Fried regarding pending matters,           0.20         700.00         $140.00
                                billing updates, litigation

 10/29/2020   LFC     CA        Review 2004 and TVI motions on settlement and           0.40         700.00         $280.00
                                Committee representation

 10/29/2020   NPL     CA        Review and update critical date memorandum.             0.40         425.00         $170.00

 10/29/2020   NPL     CA        Review debtor docket and review recently filed          0.50         425.00         $212.50
                                pleadings for outstanding dates and deadlines.

                                                                                         7.10                      $3,320.00

  Claims Admin/Objections[B310]
 10/01/2020   GNB     CO        Review Archbishop Aymond posting re two                 0.10         700.00          $70.00
                                additional priests removed from ministry, and email
                                James I. Stang and Linda F. Cantor regarding
                                Committee lists of perpetrators.

 10/01/2020   LAF     CO        Research re: Actions v. priests, church, and other      3.30         450.00        $1,485.00
                                personnel and institutions; produce spreadsheet.

 10/02/2020   GNB     CO        Email with Leslie Ann Forrester regarding status of     0.10         700.00          $70.00
                                research into perpetrators to be listed on Committee
                                website.

 10/02/2020   JMF     CO        Review bar date notices and order.                      0.40         700.00         $280.00
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 22 of 29


Pachulski Stang Ziehl & Jones LLP                                                            Page:    10
Archdiocese of New Orleans OCC                                                               Invoice 126564
05067 - 00002                                                                                October 31, 2020


                                                                                     Hours           Rate       Amount

 10/05/2020   GNB     CO        Research additional perpetrators for Committee’s      0.60        700.00        $420.00
                                website (.4); Email with Leslie Ann Forrester
                                regarding same (.1); Draft list of perpetrator
                                assignments in New Orleans for further
                                research/input (.1).

 10/06/2020   GNB     CO        Email with Linda F. Cantor regarding list of          0.10        700.00         $70.00
                                perpetrator assignments in New Orleans for further
                                research/input.

 10/06/2020   LFC     CO        Review status of Committee website                    0.10        700.00         $70.00

 10/06/2020   LFC     CO        Review and respond to questions regarding Bar Date    0.20        700.00        $140.00
                                Order Exhibits

 10/06/2020   LFC     CO        Review list of potential clergy for Committee         0.20        700.00        $140.00
                                website and draft e-mail memorandum regarding
                                same

 10/07/2020   JIS     CO        Review USCCB and IRS bulletins and email to           0.60        700.00        $420.00
                                Linda Cantor regarding import of Official Catholic
                                Directory for committee website.

 10/07/2020   JIS     CO        Review list of accused priests for committee          0.20        700.00        $140.00
                                website.

 10/07/2020   JIS     CO        Call Linda Cantor regarding OCD listings.             0.10        700.00         $70.00

 10/07/2020   LFC     CO        Review lists of clergy and e-mail memos regarding     0.70        700.00        $490.00
                                Archdiocese entities for Bar Date notices (.6) and
                                call with J. Stang re listings (.1)

 10/08/2020   GNB     CO        Review Richard Trahant email regarding                0.10        700.00         $70.00
                                perpetrators for Committee website; Email with
                                Linda F. Cantor regarding same.

 10/08/2020   GNB     CO        Finalize research list one of two regarding           0.60        700.00        $420.00
                                perpetrators for Committee website.

 10/08/2020   LFC     CO        Draft letter to creditors to refile their claims      0.40        700.00        $280.00

 10/09/2020   GNB     CO        Review Leslie Ann Forrester research for list of      0.20        700.00        $140.00
                                perpetrators against whom civil cases or criminal
                                charges have been filed.

 10/09/2020   GNB     CO        Telephone conference with James I. Stang and Linda    0.80        700.00        $560.00
                                F. Cantor regarding lists of perpetrators for
                                Committee website.

 10/09/2020   JIS     CO        Call with Linda Cantor and Gillian Brown reviewing    1.30        700.00        $910.00
                                material for Committee website.

 10/09/2020   LFC     CO        Review Bar Date Order information and proposed        0.20        700.00        $140.00
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 23 of 29


Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Archdiocese of New Orleans OCC                                                                  Invoice 126564
05067 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate       Amount
                                posting language and e-mails regarding same
 10/09/2020   LFC     CO        Conference call with Gillian Brown and Jim Stang         1.30        700.00         $910.00
                                regarding perpetrator list

 10/10/2020   GNB     CO        Update Committee website list of perpetrators            4.10        700.00        $2,870.00
                                against whom civil cases or criminal charges have
                                been filed.

 10/11/2020   GNB     CO        Update Committee website list of perpetrators            0.20        700.00         $140.00
                                against whom civil cases or criminal charges have
                                been filed.

 10/12/2020   GNB     CO        Revise Committee website list of perpetrators            0.40        700.00         $280.00
                                against whom civil cases or criminal charges have
                                been filed (.2); Email James I. Stang regarding same
                                (.05); Email Shannon Wheatman regarding same
                                (.05); Telephone conference with Linda F. Cantor
                                regarding same (.1).

 10/12/2020   LFC     CO        Review Bishopaccountability and other URLs               0.80        700.00         $560.00
                                regarding cross references for clergy lists to be
                                published by committee

 10/12/2020   LFC     CO        Further review clergy lists for order (.3) and confer    0.40        700.00         $280.00
                                with Gillian Brown re same (.1)

 10/13/2020   GNB     CO        Email with Richard Trahant and Jessica Quin              0.10        700.00          $70.00
                                regarding perpetrator on Committee website.

 10/13/2020   GNB     CO        Prepare information for Rust Consulting to upload to     0.90        700.00         $630.00
                                Committee website regarding perpetrators (.8);
                                Telephone conference with Jessica Jenkins regarding
                                same (.1).

 10/13/2020   GNB     CO        Review and edit Committee website.                       0.70        700.00         $490.00

 10/13/2020   LFC     CO        Review ad copy and publication information               0.40        700.00         $280.00

 10/14/2020   GNB     CO        Do final proofread of Committee website (.2); Email      0.40        700.00         $280.00
                                with Jessica Jenkins regarding same (.2).

 10/14/2020   GNB     CO        Revise draft notices from Donlin Recano as well as       0.60        700.00         $420.00
                                tv ad, social media ad, and letters to Catholic
                                households.

 10/14/2020   GNB     CO        Prepare additional materials for Committee website;      0.10        700.00          $70.00
                                Email with James I. Stang and Linda F. Cantor
                                regarding same.

 10/14/2020   LFC     CO        Review Ads and Committee website and comments            0.30        700.00         $210.00

 10/14/2020   LFC     CO        Work on Bar Date Notices, ads, perpetrator list and      1.70        700.00        $1,190.00
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 24 of 29


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    12
Archdiocese of New Orleans OCC                                                                    Invoice 126564
05067 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate        Amount
                                revisions to current forms
 10/15/2020   GNB     CO        Telephone conference with Linda F. Cantor                 0.30         700.00          $210.00
                                regarding Committee website additions and sexual
                                abuse notices.

 10/15/2020   GNB     CO        Email with state court counsel and Linda F. Cantor        0.10         700.00           $70.00
                                regarding Committee website additions.

 10/15/2020   GNB     CO        Review Shannon Wheatman edits to sexual abuse             0.10         700.00           $70.00
                                notices.

 10/15/2020   GNB     CO        Review documents regarding potential inclusion of         0.30         700.00          $210.00
                                Brother H.E. on Committee list of perpetrators.

 10/15/2020   LFC     CO        Review and comment on forms of bar date order             1.80         700.00         $1,260.00
                                postings, additional notices for publication including
                                numerous further revisions and e-mails with Gillian
                                Brown and Shannon Wheatman

 10/15/2020   LFC     CO        TC with Josh Fried re case issues                         0.30         700.00          $210.00

 10/15/2020   LFC     CO        TC with Gillan Brown re Committee website                 0.30         700.00          $210.00
                                composition

 10/16/2020   GNB     CO        Coordinate with Omer F. Kuebel III, state court           0.60         700.00          $420.00
                                counsel, and Jessica Jenkins for additions and
                                removal of perpetrator names from Committee
                                website.

 10/16/2020   JIS     CO        Research issue regarding brothers status as clergy.       0.20         700.00          $140.00

 10/16/2020   JIS     CO        Call Pat Wall regarding issues related to bar date        0.30         700.00          $210.00
                                notice.

 10/16/2020   LFC     CO        Review proposed changes to clergy list for plan           0.20         700.00          $140.00
                                notice

 10/27/2020   LFC     CO        Review debtor’s proposed changes to forms of              0.30         700.00          $210.00
                                advertisements and notices of bar date and e-mail
                                memos regarding same

                                                                                          27.50                      $18,425.00

  Fee/Employment Application
 10/02/2020   JMF     FE        Review OUST comments re fee applications.                 0.20         700.00          $140.00

 10/05/2020   LFC     FE        Review and revise fee documents and notices               0.20         700.00          $140.00

 10/05/2020   JMF     FE        Review fee statement.                                     0.40         700.00          $280.00

 10/05/2020   BDD     FE        Email J. Fried re PSZJ May/June monthly fee               0.10         425.00           $42.50
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 25 of 29


Pachulski Stang Ziehl & Jones LLP                                                             Page:    13
Archdiocese of New Orleans OCC                                                                Invoice 126564
05067 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate       Amount
                                statement
 10/06/2020   JMF     FE        Review complex order re fee application issues.        0.40        700.00         $280.00

 10/06/2020   JMF     FE        Review PSZJ fee statement.                             0.40        700.00         $280.00

 10/06/2020   JMF     FE        Review TMI motion re notice party for fee              0.20        700.00         $140.00
                                applications.

 10/06/2020   JMF     FE        Review OUST comments re debtor fee application.        0.30        700.00         $210.00

 10/06/2020   BDD     FE        Emails N. Brown re service of PSZJ fee statement       0.10        425.00          $42.50
                                (May/June 2020)

 10/06/2020   BDD     FE        Email M. Kulick re service of monthly fee statement    0.10        425.00          $42.50

 10/06/2020   BDD     FE        Emails L. Cantor and J. Fried re PSZJ finalized        0.10        425.00          $42.50
                                monthly fee statement

 10/06/2020   BDD     FE        Email A. George, UST, re PSZJ monthly fee              0.10        425.00          $42.50
                                statement and LEDES billing

 10/07/2020   JMF     FE        Review invoice and draft Kinsella fee statement.       1.80        700.00        $1,260.00

 10/07/2020   BDD     FE        Email L. Cantor re PSZJ 2nd monthly fee statement      0.10        425.00          $42.50

 10/09/2020   JMF     FE        Review and edit July fee statement.                    1.80        700.00        $1,260.00

 10/12/2020   JMF     FE        Edit PSZJ July fee statement.                          0.40        700.00         $280.00

 10/13/2020   JMF     FE        Review LL fees statement.                              0.30        700.00         $210.00

 10/14/2020   JMF     FE        Finalize PSZJ statement for July.                      0.30        700.00         $210.00

 10/15/2020   JMF     FE        Finalize Kinsella statement.                           0.40        700.00         $280.00

 10/15/2020   JMF     FE        Review August PSZJ statement.                          0.40        700.00         $280.00

 10/16/2020   LFC     FE        Confer with J Conte regarding fees and interim         0.20        700.00         $140.00
                                application

 10/16/2020   LFC     FE        Review Kinsella fee app matters                        0.20        700.00         $140.00

 10/16/2020   LFC     FE        Review UST response to fee app and review              0.30        700.00         $210.00
                                invoices

 10/23/2020   LFC     FE        Review professional fee matters / ordinary course      1.20        700.00         $840.00
                                professionals / debtor and other advisors

 10/24/2020   JMF     FE        Review fee statements and draft summary re same re     0.40        700.00         $280.00
                                UST objections and voluntary reductions.

 10/25/2020   JMF     FE        Review and edit August fee statement.                  1.40        700.00         $980.00

 10/26/2020   LFC     FE        Review interim fee apps and applicable orders          0.20        700.00         $140.00
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 26 of 29


Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Archdiocese of New Orleans OCC                                                                  Invoice 126564
05067 - 00002                                                                                   October 31, 2020


                                                                                       Hours            Rate       Amount

 10/27/2020   BDD     FE        Emails J. Fried and O. Carpio re billing analysis       0.30         425.00         $127.50

 10/28/2020   BDD     FE        Review Jones Walker August/September bill and           3.60         425.00        $1,530.00
                                analyze time relating to Motion to Dismiss and
                                emails J. Fried re same

 10/29/2020   BDD     FE        Email J. Fried re internal calls                        0.10         425.00          $42.50

                                                                                        16.00                      $9,935.00

  General Creditors Comm. [B150]
 10/02/2020   GNB     GC        Partial attendance on telephone conference with         1.30         700.00         $910.00
                                James I. Stang, Linda F. Cantor, John A. Morris
                                (partial attendance), Omer F. Kuebel III, C. Davin
                                Boldissar, Paul N. Shields, and Matthew K. Babcock
                                regarding Rule 2004 discovery and bar date issues.

 10/02/2020   JIS     GC        Call with Locke Lord counsel, Linda Cantor, Matt        1.60         700.00        $1,120.00
                                Babcock regarding discovery for case and RSA
                                motion, bar date issues.

 10/02/2020   LFC     GC        Review WIP list and conference call with BRG,           1.60         700.00        $1,120.00
                                PSZJ and LL team regarding discovery and bar date
                                issues

 10/05/2020   JIS     GC        Call with Committee regarding relief from stay,         1.20         700.00         $840.00
                                RSA motion (1.2).

 10/05/2020   LFC     GC        Committee member call                                   1.20         700.00         $840.00

 10/06/2020   GNB     GC        Email with Jessica Quin regarding documents             0.20         700.00         $140.00
                                produced by Debtor (.1); Two telephone conferences
                                and email with Cia H. Mackle regarding same (.1).

 10/06/2020   JIS     GC        Call with counsel regarding stay relief, succession     0.80         700.00         $560.00
                                motion, RSA motion.

 10/06/2020   LFC     GC        Committee counsel conference call                       0.80         700.00         $560.00

 10/08/2020   JIS     GC        Call with R. Trahant re payroll issues, prescription    0.60         700.00         $420.00
                                issues, restructuring support agreement.

 10/12/2020   JIS     GC        Attend committee meeting.                               1.30         700.00         $910.00

 10/12/2020   JMF     GC        Review TSI letter and emails re same.                   0.20         700.00         $140.00

 10/13/2020   JIS     GC        Attend Committee meeting regarding discovery,           0.60         700.00         $420.00
                                RSA motion, pending motions.

 10/13/2020   LFC     GC        Committee member counsel meeting                        0.60         700.00         $420.00

 10/14/2020   GNB     GC        Email with Jessica Quin regarding documents             0.10         700.00          $70.00
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 27 of 29


Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
Archdiocese of New Orleans OCC                                                                Invoice 126564
05067 - 00002                                                                                 October 31, 2020


                                                                                     Hours            Rate        Amount
                                produced during motion to dismiss; Email Mark
                                Mintz and Allison Kingsmill regarding same.
 10/14/2020   GNB     GC        Email Committee and state court counsel regarding     0.10         700.00           $70.00
                                Committee website.

 10/19/2020   JIS     GC        Committee call and follow up with Locke Lord.         1.40         700.00          $980.00

 10/19/2020   LFC     GC        Full Committee meeting                                1.10         700.00          $770.00

 10/19/2020   LFC     GC        Follow-up meeting with professionals                  0.30         700.00          $210.00

 10/20/2020   JIS     GC        Call with state court counsel regarding Indenture     0.70         700.00          $490.00
                                Trustee response to settlement offer, hearing on
                                RSA, relief from stay motions.

 10/20/2020   LFC     GC        Committee counsel call                                1.00         700.00          $700.00

 10/21/2020   JIS     GC        Call with Linda Cantor regarding case status.         0.40         700.00          $280.00

 10/26/2020   LFC     GC        Weekly creditors' Committee call                      1.00         700.00          $700.00

 10/27/2020   JIS     GC        State Court Counsel call regarding RSA opposition,    0.50         700.00          $350.00
                                discovery.

 10/27/2020   LFC     GC        Committee counsel call                                0.50         700.00          $350.00

 10/30/2020   KHB     GC        Telephone call with J. Stang and Linda Cantor re      0.20         700.00          $140.00
                                response to motion to appoint commercial
                                committee.

                                                                                      19.30                      $13,510.00

  Insurance Coverage
 10/10/2020   IAWN IC           Exchange emails with Linda F Cantor re discovery      0.10         700.00           $70.00
                                requests

 10/11/2020   IAWN IC           Review coverage chart against insurance motion        1.40         700.00          $980.00
                                (1.0) and analyze against document requests (.4)

                                                                                       1.50                       $1,050.00

  Stay Litigation [B140]
 10/13/2020   LFC     SL        Review relief from stay motion, review non-debtor     0.70         700.00          $490.00
                                entities and Parish lists and draft opposition to
                                Motion to relief from stay

                                                                                       0.70                        $490.00

  TOTAL SERVICES FOR THIS MATTER:                                                                            $70,277.50
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 28 of 29


Pachulski Stang Ziehl & Jones LLP                                                    Page:    16
Archdiocese of New Orleans OCC                                                       Invoice 126564
05067 - 00002                                                                        October 31, 2020



 Expenses
 10/02/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                  8.84
 10/02/2020   CC        Conference Call [E105] AT&T Conference Call, LFC                 30.77
 10/02/2020   RS        Research [E106] St. Tamany Parish court access, LAF              20.00
 10/02/2020   RS        Research [E106] New Orleans Parish court access, LAF             25.00
 10/02/2020   RS        Research [E106] New Orleans Parish court document escrow         25.00
                        deposit, LAF
 10/02/2020   RS        Research [E106] New Orleans Parish court document escrow         25.00
                        deposit, LAF
 10/06/2020   PO        05067.00002 :Postage Charges for 10-06-20                         9.00
 10/06/2020   RE        ( 176 @0.20 PER PG)                                              35.20
 10/06/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                                      4.40
 10/07/2020   BB        05067.00002 Bloomberg Charges for 11-03-20                      932.20
 10/07/2020   LN        05067.00002 Lexis Charges for 10-07-20                           19.57
 10/07/2020   LN        05067.00002 Lexis Charges for 10-07-20                            4.24
 10/08/2020   RS        Research [E106] New Orleans Parish court access, LAF             25.00
 10/08/2020   RS        Research [E106] New Orleans Parish court document escrow         25.00
                        deposit, LAF
 10/12/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                      2.30
 10/13/2020   LN        05067.00002 Lexis Charges for 10-13-20                           39.57
 10/15/2020   PO        Postage [E108] Postage                                            0.50
 10/15/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 10/16/2020   PO        Postage [E108] Postage                                            1.60
 10/16/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                                      3.60
 10/23/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                      3.70
 10/23/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 10/23/2020   RE2       SCAN/COPY ( 308 @0.10 PER PG)                                    30.80
 10/23/2020   RE2       SCAN/COPY ( 200 @0.10 PER PG)                                    20.00
 10/23/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                                      6.10
 10/24/2020   RE2       SCAN/COPY ( 88 @0.10 PER PG)                                      8.80
 10/29/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 10/31/2020   PAC       Pacer - Court Research                                           20.10
 10/31/2020   RS        Research [E106] Everlaw, Inv. 31924                             500.00

   Total Expenses for this Matter                                                  $1,830.89
   Case 20-10846 Doc 842-1 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit A Page 29 of 29


Pachulski Stang Ziehl & Jones LLP                                                         Page:    17
Archdiocese of New Orleans OCC                                                            Invoice 126564
05067 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                             $70,277.50

Total Expenses                                                                                           1,830.89

Total Due on Current Invoice                                                                           $72,108.39

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due



             Total Amount Due on Current and Prior Invoices:                                           $72,108.39
